Citation Nr: 1244296	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO. 06-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1989 to May 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in August 2007. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In its January 2008 remand, the Board requested a VA examination to identify any current psychiatric disorder and obtain an opinion as to the likelihood any such disorder was related to service.  As discussed infra, the Veteran was afforded an examination in February 2008 with an addendum in March 2009, but this examination was inadequate because the examiner did not properly address the questions regarding whether the condition was related to service. Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In July 2012, the Board requested an independent medical expert (IME) report to identify the nature of any current psychiatric disorder and opine as to the etiology of such.  A private psychiatrist provided a detailed IME report in September 2012 with findings and an opinion based substantially on the rather extensive factual summary which the Board provided in the IME opinion request. The IME examiner ultimately concluded that it was not at least as likely as not that the Veteran's current depression had its onset in service. 

The Board notes that the IME examiner could not benefit from a clinical interview with the Veteran because a clinical interview is not obtained for an IME examination report. The IME's findings also did not include review of the Veteran's narrative of her difficulties and symptoms in service which the Veteran provided to the undersigned Veterans Law Judge at her Travel Board hearing conducted at the RO in August 2007. 

In a newly submitted statement received at the Board in November 2012 responsive to the IME report, the Veteran protested, stating that the IME examiner had provided opinions without ever having met her and without consideration of her assertions of her mental health status "before, during, or after my military service." Indeed, the Board observes that the IME examiner did not indicate consideration of the Veteran's account of her history, but rather relied substantially on the Veteran's denial of nervous symptoms or history at periodic dental examinations in service, which denials she indicated by check marks on a heath history checklist for purposes of the dental examinations. The Board believes that such narrow reliance for psychiatric evidence on a dental report may have been misplaced.  It is unlikely that a patient would report a full and accurate mental health history to a dentist, just as one would not expect a patient to report a dental history to a psychiatrist. 

Where, as here, limited documentation is available from service, the better source for the Veteran's mental health history would be from the Veteran herself, necessarily tempered by any questions of credibility. See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (Credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.).  As the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized in a recent case, past case law, including in Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), has made clear that lay evidence may serve to support the presence of a medical condition both currently and in the past, and may support causation. King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012). In that recent case the Federal Circuit emphasized the competence of lay evidence, including particularly hearing testimony, for these purposes. Id. 

Here, it does not appear that the IME examiner gave any indication that he considered the Veteran's lay statements relating to her history of psychiatric symptoms.  For this reason, the Board concludes that the IME report is not adequate for purposes of the Board's adjudication. Barr. While prior VA psychiatric examinations for compensation purposes were conducted in August 2004, and in February 2008 with an addendum in March 2009, those examinations neglected to provide clear opinions, based on full consideration of the evidence and history provided by the Veteran, as to the likely etiology of the Veteran's claimed psychiatric disorder. 

A VA examination is in order to obtain an opinion as to the etiology of the Veteran's psychiatric disorder and to afford the Veteran an opportunity to directly provide the examiner with a history of her psychiatric disorder and its symptoms. The Board regrets delays in its adjudication of the claim, but the Board is left with no more adequate recourse to accord justice to the Veteran in this case. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of her claim the subject of this appeal.

2. With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained records of examination or treatment for any psychiatric disorder or associated difficulties, including both VA and private records. 

3. Thereafter, afford the Veteran an in-person psychiatric examination to address the nature and etiology of the Veteran's claimed psychiatric disorder, to include depression. The claims file and a copy of this remand must be available to the examiner for review before the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following:

a. The examiner is hereby advised that the current examination is required because the Veteran's self-reported history of symptoms from service appear not to have been considered by a psychiatrist who provided an Independent Medical Expert (IME) report in September 2012 to identify her psychiatric disorder and its likely etiology. 

b. The examiner is asked to consider the Veteran's lay statements as well as the clinical record. The examiner is advised that lay statements may serve to support the presence of psychiatric disability in service and following service even in the absence of contemporaneous medical evidence, if the Veteran's assertions are found credible and are not otherwise rendered implausible by the record. Lay statements may similarly support etiology of identified disorders. 

c. Conduct a clinical interview/examination of the Veteran and obtain from her a history of disability and symptomatology, and based on that examination and review of the record, identify any current psychiatric disorders and associated pathology. 

d. For each psychiatric disorder identified, the examiner should provide a separate opinion whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disorder is unlikely (i.e., less than a 50-50 probability). This opinion should be based on careful review of all pertinent evidence, including service and post-service records as well as lay statements. Upon reviewing records to address these questions, the examiner is asked to carefully review the Veteran's testimony provided at an August 2007 hearing (the transcript of which is contained in the claims file). Specifically, in that portion of the hearing addressing the Veteran's claimed depression, she provides a narrative of her actions and experiences in service potentially reflective of depression at that time. 

e.  Note: The term "as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why this is so.

4. Thereafter, readjudicate the remanded claim de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


